Citation Nr: 0423678	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1942 to July 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The Board notes that the RO denied direct service connection 
for a stomach disability in February 2002, and the veteran 
was informed of that decision that same month.  In April 
2002, the veteran and his son appeared before the undersigned 
Veterans Law Judge via videoconference, and gave testimony in 
support of his claim.  During his hearing, the veteran 
testified that he has developed stomach problems due to his 
service-connected malaria.  The matter is referred to the RO 
for consideration.  

In July 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issue of entitlement to a compensable evaluation for 
malaria is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington DC.  VA will notify you 
if further action is required on your part.  





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's hearing loss and tinnitus are not shown to 
be related to active duty.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by 
active service; nor may a hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board is satisfied that all necessary development 
pertaining to the issues in this claim has been properly 
undertaken.  Prior to the RO rating decision which denied the 
veteran's claim, in February 2001, the veteran was informed 
by the RO of what he must do support his claim and what VA 
would do regarding his claim.  In February 2004, the veteran 
was provided with notice pursuant to the VCAA, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  He was told what evidence 
was of record and what was needed to substantiate his claim.  
He was also told of what evidence and information the 
government would obtain and of what he should obtain.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   All 
relevant VA outpatient treatment records have been obtained.  
There is no indication that there are any pertinent private 
records available that should be obtained.  The veteran has 
been examined by VA on two occasions in relation to his 
claim.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the February 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 38 C.F.R. § 
3.303 (2003).  Where a veteran served 90 days or more during 
a period of war or after December 31, 1946, and sensorineural 
hearing loss become manifest to a degree of l0 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  Applicable regulations provide 
that impaired hearing shall be considered a disability when 
the auditory thresholds in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2003).  

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for a hearing loss and tinnitus.  The 
service medical records do not show evidence of the contended 
disorders.  At service entrance in January 1942, the 
veteran's hearing was 20/20 bilaterally, and there were no 
complaints or findings of tinnitus.  At separation in July 
1945, his hearing was 15/15 bilaterally, and no complaints or 
findings of tinnitus.  

The veteran has asserted that both hearing loss and tinnitus 
had their onset in service as a result of noise exposure.  
The first evidence of hearing loss and tinnitus are shown in 
private records dated in March 1998.  At that time the 
veteran had returned for follow-up in the treatment of left 
external otitis, and he was noted to complain of decreased 
hearing.  It was noted that he had a long history of noise 
exposure at his job.  The veteran also complained of some 
ringing in his ears, bilaterally.  The examiner noted that an 
audiogram showed a high tone sloping sensorineural hearing 
loss with speech discrimination on 68 percent on the right 
and 52 percent on the left.  On January 8, 2001, the veteran 
was seen at a private facility and the examiner noted that 
the veteran continued to have tinnitus which is loud in both 
ears, and that the veteran has had that while in service.  It 
was also noted that he was exposed to loud noise in the 
service, and has had tinnitus since that time. 

In a January 18, 2001 unsigned statement with letterhead from 
a private facility, there is a notation that the veteran has 
a high tone sensorineural hearing loss on audiogram on that 
day and in 1998.  It was reported that it is as likely as not 
that the veteran has some hearing loss attributed to noise 
exposure as the tinnitus began at that time.  

On VA examination in May 2001, the claims file had been 
reviewed by the examiner.  The veteran complained of a 
gradual onset of decreased hearing and tinnitus beginning 10 
to 15 years prior.  The veteran reported exposure to noise in 
service and that after service he farmed for a few years.  He 
reported that after that, he worked as a machine operator.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
55
60
75
LEFT
25
40
55
60
75







Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 78 in the left ear.  The 
diagnosis was, mild to severe sloping bilateral sensorineural 
hearing loss with constant ringing tinnitus.  The examiner 
stated that in view of the normal hearing test results of 
July 1945 ad apparent absence of hearing loss symptoms or 
tinnitus until 10 to 15 years ago, it is less than likely the 
onset of both problems are secondary events occurring while 
on active duty. 

In April 2002, the veteran and his son appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  The veteran testified that he did not have 
hearing problems prior to service and that exposure to 
gunfire and bombings during service in combat caused his 
current hearing problems.  He stated that after service he 
was employed beginning in 1949 running a drill and that he 
did not use ear protection devices in his job.  The veteran 
testified at the April 2002 hearing that he first noticed 
hearing problems about 9 or 10 years prior, and that he first 
sought treatment 3 or 4 years prior.  He also testified that 
the ringing in his ears is worse on the left.  His son 
reported that for the last twenty years, he has noticed that 
his father has had difficulty hearing.  A complete transcript 
is of record. 

The veteran was examined by VA in March 2004.  The examiner 
stated that the claims file had been reviewed.  The examiner 
noted the veteran's medical history beginning with his 
service medical records, and the more recent private and VA 
medical records.  By way of history, the veteran reported 
that he had first noticed his hearing loss 10 to 12 years 
prior.  He reported that while in the infantry, he was 
exposed to loud sounds from mortars, machine gun fire and 
shell attacks.  He noted that after service he worked on a 
farm and also worked for 22 years at John Deere operating a 
drill.  The veteran stated that after 5 to 6 years working at 
John Deere, he had some high pitched tinnitus.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
75
LEFT
20
25
50
55
70







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  The 
examiner diagnosed sloping to a moderate-to-severe 
sensorineural hearing loss from 2000 to 4000 Hz in the left 
ear and mild-to-severe sloping sensorineural hearing loss 
from 1000 to 4000 Hz.  The examiner noted that given the 
veteran's normal hearing test result at service separation, 
the fact that there was no mention of hearing loss in the 
service medical records, the veteran's report that he did not 
notice his hearing loss until 10 to 12 years later, and in 
light of his considerable occupational noise exposure after 
service, it is less than likely that the veteran's hearing 
loss is related to his military service.  The examiner also 
stated that given the lack of tinnitus for the first 5 to 6 
years that the veteran worked in noisy conditions at John 
Deere, it is less than likely that the veteran's tinnitus is 
related to his military service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The January 2001 private medical records noted that the 
veteran had tinnitus while in service and that he was exposed 
to loud noise in service.  It is noted that he continued to 
have tinnitus since that time.  It is also noted that the 
veteran has hearing loss due to noise exposure as the 
tinnitus began at that time.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  The courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a 
postservice reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source. 

There is no indication in the record that the private 
examiner(s) reviewed the veteran's claims file in preparing 
the January 2001 opinions.  In addition, a basis for the 
opinions is not provided.  Thus these opinions of the private 
examiner(s) have little probative value.  

On the other hand, the record contains opinions of two VA 
examiners who have found that the veteran's hearing loss and 
tinnitus are not related to service.  Both examiners had 
reviewed the claims file in conjunction with their 
examinations, and prior to offering an opinion.  Both 
examined the veteran and reviewed his history.  In addition, 
both examiners offered rationale for the opinions offered.  
These opinions are highly probative of the issues at hand, 
and thus are of greater weight than the private medical 
findings.  

The evidence in support of his claim also includes the 
veteran's own assertions and testimony that his current 
hearing loss and tinnitus are the result of noise exposure in 
service.  His statements, however, are not probative 
evidence, since a layperson cannot advance probative evidence 
of a medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

For these reasons, the Board concludes that the evidence 
against the veteran's claims is more probative and of greater 
weight, and based on this evidence, finds that the veteran is 
not entitled to service connection for a hearing loss or 
tinnitus.  The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a noncompensable rating for the residuals 
of malaria under Diagnostic Codes 6304 in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R.§ Part 4. Diagnostic Code 6304 (2003).

Under Diagnostic Code 6304, a 100 percent rating for malaria 
is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated as residuals such as liver or spleen damage under the 
appropriate system.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304.

The record shows that the veteran suffered several attacks of 
malaria during service.  In August 1945, he was granted 
service connection for malaria and awarded a 100 percent 
evaluation.  In May 1946, his rating was reduced to 30 
percent disabling after a May 1946 VA examination showed no 
organism found in the blood and evidence of the last attack 
being in March 1946.  In February 1947, the RO reduced the 
veteran's evaluation to noncompensable after a May 1946 
examination report showed no residuals and no evidence of an 
attack within the last year.  The noncompensable evaluation 
has remained in effect since that time.  

In response to a Board remand, the veteran was examined by VA 
in March 2004.  The Board requested that all indicated tests 
be conducted, including blood tests.  The examiner noted that 
laboratory tests were obtained; however the specific tests 
were not identified, and the reports of any laboratory tests 
conducted have not been associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2003).  

In addition, the March 2004 VA examiner did not indicate 
whether the claims file had been reviewed in conjunction with 
the examination.  Fulfillment of the VA's statutory duty to 
assist the veteran includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  In addition, the RO 
should secure the complete laboratory 
reports for studies and tests conducted 
in conjunction with the March 2004 VA 
examination.   This evidence should then 
be associated with the claims file.  If 
these records cannot be located, this 
fact should be clearly documented in the 
claims file to demonstrate that VA has 
taken action to attempt to locate and 
obtain any such records.  

2.  If additional records are obtained 
that are pertinent to this claim, the RO 
should request that the appropriate 
medical professional review the complete 
medical records and determine if the 
evidence shows that the veteran's malaria 
is active.  The examiner should also 
indicate if the evidence shows that the 
veteran has and liver or spleen damage.  

If the laboratory records are not found, 
the RO should schedule the veteran for a 
VA examination to evaluate his service-
connected malaria.  The claims file and a 
copy of this remand must be made 
available to the examiner for review, and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated laboratory 
tests, including blood tests, must be 
undertaken, and the reports must be 
associated with the examination report.  
The examiner should note if the veteran's 
malaria is active and if there is any 
liver or spleen damage.  Complete 
rationale must be provided for any 
opinions or conclusions reached.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



